FULTON, Judge,
concurring:
I concur in the result for an additional reason not discussed by the majority.
Remanding this case eight days after having heard oral arguments in the case of United States v. Courtney, 24 U.S.C.M.A. 275, 51 C.M.R. 796, 1 M.J. 438 (1976), the Court of Military Appeals only directed that we “hold further proceedings in abeyance pending . . . disposition of the issue granted in United States v. McCarthy.” There nevertheless is a Courtney issue here, too.
The appellant was' charged with conspiracy to wrongfully introduce marihuana into a military post in violation of Article 81, UCMJ, 10 U.S.C. § 881, and, multipliciously, with soliciting a named person to buy and possess marihuana (one of the overt acts alleged in furtherance of the conspiracy) in violation of Article 134, UCMJ, 10 U.S.C. § 934, and title 21, U.S.C. § 844(a) (Specification 1 of Charge II). He also was charged under the third clause of Article 134, supra, with possessing marihuana with intent to distribute it, in violation of title 21, U.S.C. § 841(a)(1) (Specification 2 of Charge II), and, at the same time and place, distributing marihuana to a person under age 21 in violation of title 21, U.S.C. §§ 841(a)(1) and 845(a) (Specification 3 of Charge II). The military judge advised the appellant (correctly on the state of the law at that time) that the maximum confinement for those offenses was 15 years rather than 25 years as previously believed by the parties. The appellant persisted in a plea of guilty.
*1066If the Courtney doctrine is applied to the multiplicious charges of conspiracy and solicitation, the maximum confinement for those offenses is two years rather than the five years apparently computed by the trial judge.
Specifications 2 and 3 of Charge II (possession with intent to distribute and distribution to a person under 21 years of age) also were considered multiplicious and the trial judge appears to have regarded the maximum confinement therefor to be 10 years because that punishment is authorized by § 855(a) of title 21, U.S.C., for distributing controlled substances to persons under 21 years of age. I believe that view to be correct even after Courtney. The offense in question is not “virtually identical with” offenses punished under Article 92, UCMJ, 10 U.S.C. § 892. The difference in penalty consequences is generated by the accused’s illegal act in distributing marihuana to a person under age 21. See generally, United States v. Courtney, 24 U.S.C. M.A at 282, 51 C.M.R. at 798 and n. 8, 1 M. J. at 440.
Accordingly, the maximum confinement faced by appellant, if not 15 years, was at least 12 years. This, however, did not lead to a “substantial misunderstanding” by appellant such as would affect the providency of his plea of guilty. See United States v. Harden, 24 U.S.C.M.A. 76, 51 C.M.R. 249, 1M.J. 258 (1976).
I join in affirming the findings of guilty and, for the reason stated by the majority, reassessing the sentence.